IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs February 5, 2002

           STATE OF TENNESSEE v. KIMBERLY DAWN FRENCH

                   Direct Appeal from the Circuit Court for Henry County
                            No. 13077    Julian P. Guinn, Judge



                    No. W2001-01502-CCA-R3-CD - Filed March 11, 2002


A Henry County jury convicted the Defendant of one count of introducing drugs into a penal
institution. The Defendant now appeals, challenging the sufficiency of the convicting evidence.
After reviewing the record, we conclude that the evidence is sufficient to support the conviction and
therefore affirm the judgment of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which DAVID H. WELLES and
DAVID G. HAYES, JJ., joined.

Victoria L. DiBonaventura, Paris, Tennessee, for the Appellant, Kimberly Dawn French.

Paul G. Summers, Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
G. Robert Radford, District Attorney General; and Steven L. Garrett, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                            OPINION

         The Henry County Grand Jury indicted the Defendant, Kimberly Dawn French, for
introducing 11.8 grams of marijuana into the Henry County Jail on August 27, 2000, in violation of
Tennessee Code Annotated § 39-16-201(a)(1). Following a jury trial, the Defendant was convicted
as charged, and the trial court imposed a sentence of three years, with one year of continuous
confinement followed by two years of Community Correction supervision. The Defendant now
appeals and challenges the sufficiency of the convicting evidence. We conclude that the evidence
is sufficient and affirm the judgment of the trial court.

                                             I. FACTS

        Gary Dicus testified that he is a lieutenant with the Henry County Sheriff’s Department and
that he was the head jailer at the Henry County Jail on August 27, 2000. Lieutenant Dicus testified
that on August 27, 2000, Jessie Polanki was an inmate in the Henry County Jail and had been an
inmate there for several months. Lt. Dicus testified that Jessie Polanki and the Defendant had lived
together and that they had a child. Lt. Dicus further testified that the Defendant visited inmate
Polanki on a weekly basis. He stated that on August 27, 2000, the Defendant visited Jessie Polanki
from 3:00 p.m. to 4:00 p.m. Lt. Dicus described the procedure for visitation at the Henry County
Jail, which involves no actual physical contact between the visitors and the inmates. Lt. Dicus
testified that articles such as toilet articles and some articles of clothing may be brought in to the
inmates on visitation day, with the general rule being that any package containing articles for the
inmate is given to the jailer before the inmate is brought out. The jailer inspects the package during
the visit and gives the package to the inmate after the visit.

         Lt. Dicus testified that on August 27, the Defendant brought to the jail some shampoo,
writing paper, envelopes, ball point pens, and “maybe another article or two,” but he stated that the
Defendant did not offer the package to the jailers when she first came in for the visit. Lt. Dicus
testified that the Defendant waited until the visit was over and then brought the items to Lt. Dicus
as she was leaving. Lt. Dicus explained that the Defendant kept the items with her during her visit
with Polanki and he stated that the articles had apparently come from Wal-Mart as they were in a
Wal-Mart bag. After the Defendant left, Lt. Dicus and Officer Adam Jenkins inspected the items
brought for Polanki by the Defendant and discovered a “leafy green substance” inside the pens.
Rolling papers were also discovered in one of the pens. Based on his law enforcement experience,
Lt. Dicus believed that the leafy green substance was marijuana.

         Adam Jenkins, a deputy jailer at the Henry County Jail testified that on August 27, 2000 he
saw the Defendant and stated that he had also seen her prior to that day when she had been to the jail
to visit Mr. Polanki. Officer Jenkins testified that when the Defendant visited Polanki on August
27, 2000, the Defendant brought a Wal-Mart bag, and she kept the bag during the visit. Following
the visit, the Defendant gave the bag to Officer Jenkins and Lt. Dicus, who inspected its contents
after the Defendant left. Officer Jenkins testified that on prior occasions the Defendant had brought
items for Polanki when she came to visit and that she had given them to the jailers prior to her
actually visiting Polanki.

       Dana Clement testified that she is a special agent in the forensic science division of the
Tennessee Bureau of Investigation. Agent Clement analyzed the green plant material found by the
Henry County jailers in the pens brought to Polanki by the Defendant and determined that the
material consisted of 11.8 grams of marijuana, a controlled substance.

        Stanley Pinson testified that he is a sergeant with the Henry County Sheriff’s Department and
that he knew the Defendant and her boyfriend, Jessie Polanki. Sergeant Pinson also knew where the
Defendant resided in Henry County. Sgt. Pinson was on duty at the jail on the day of the incident
and was involved in taking the pens apart and discovering the marijuana in the pens. Sgt. Pinson
instructed another officer to prepare warrants against the Defendant for introduction of contraband
into the jail. Sgt. Pinson testified that he drove to the Defendant’s house and saw her red car in the
driveway. When he knocked on the door, he heard movement in the house, but no one answered the

                                                 -2-
door. He then used a cellular phone to call the Defendant and told her that he was outside. The
Defendant responded that she knew he was outside and that she would open the door. Sgt. Pinson
testified that at about that time, Officer Archie arrived, and the Defendant opened the door and began
crying. Sgt. Pinson testified that he observed on a table in the Defendant’s home several packages
of Bic ink pens, similar to the pens the Defendant had brought to the jail. During cross-examination,
Sgt. Pinson testified that he also saw some “very small flakes of green leafy substance” on the
Defendant’s table.

         William Archie testified that Sgt. Pinson was his superior officer with the Henry County
Sheriff’s Department, and that he met Sgt. Pinson at the Defendant’s residence. Officer Archie
testified that prior to their arrival at the Defendant’s home he had obtained arrest warrants against
the Defendant and that he and Sgt. Pinson executed the warrants upon the Defendant. Archie
testified that he saw five or six Bic pens on the dining room table at the Defendant’s home. Officer
Archie also testified that he discovered a “residue of a green plant material,” which he recovered
from the scene.

         The Defendant testified that Jessie Polanki is the father of her ten-month-old child. She
testified that she had known Polanki for about a year and a half and that she visited him in jail on
August 27, 2000. The Defendant testified that earlier that day, an unknown person contacted her by
telephone and said that “they had some things for Jessie and was wondering if [the Defendant] was
going to see him.” Because the Defendant had to leave immediately to take her mother to Dickson,
Tennessee, she told this unknown person to leave the items on her front porch or somewhere at the
house and that she would get them.

         The Defendant stated that when she returned from Dickson, she picked up the bag that the
unknown person had left and put it in her car. She stated that she took this bag, along with other
items for Polanki, to the jail when she went to visit him. According to the Defendant, after visiting
with Polanki, she handed the items to Lt. Dicus and Sgt. Jenkins, who then “went through
everything.” The Defendant stated that she waited while the officers inspected the items and that
she then left. The Defendant denied knowing that marijuana was in the pens. She testified that she
got the pens at a flea market in Huntingdon, Tennessee a week or two before the date of her arrest.

                                          II. ANALYSIS

        The Defendant argues that insufficient evidence was presented at trial to convict her of
introducing drugs into a penal institution. When an accused challenges the sufficiency of the
evidence, an appellate court’s standard of review is whether, after considering the evidence in the
light most favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443
U.S. 307, 324 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn. 1985). This rule applies to
findings of guilt based upon direct evidence, circumstantial evidence, or a combination of both direct
and circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999).


                                                 -3-
        In determining the sufficiency of the evidence, this Court should not re-weigh or re-evaluate
the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this
Court substitute its inferences for those drawn by the trier of fact from the evidence. State v. Buggs,
995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956). Questions
concerning the credibility of the witnesses, the weight and value of the evidence, as well as all
factual issues raised by the evidence are resolved by the trier of fact. Liakas, 286 S.W.2d at 859.
This Court must afford the State of Tennessee the strongest legitimate view of the evidence
contained in the record, as well as all reasonable inferences which may be drawn from the evidence.
State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Because a verdict of guilt against a defendant
removes the presumption of innocence and raises a presumption of guilt, the convicted criminal
defendant bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. Id.

        The Defendant was charged with and convicted of introducing drugs into a penal institution
where prisoners are quartered, which is defined as follows:
        It is unlawful for any person to:
        . . . [k]nowingly and with unlawful intent to take, send or otherwise cause to be taken
        into any penal institution where prisoners are quartered or under custodial
        supervision . . . any controlled substances found in Chapter 17, part 4 of this title.
Tenn. Code. Ann. § 39-16-201(a)(1). The Defendant argues on appeal that insufficient evidence was
presented to prove that the Defendant knew that marijuana was inside the Bic pens that she brought
into the Henry County Jail.

        Viewing the evidence in the light most favorable to the State, the State presented sufficient
evidence to support the Defendant’s conviction. Lt. Dicus and Officer Jenkins inspected the items
brought into the jail by the Defendant for inmate Polanki and discovered marijuana inside the pens.
They also discovered rolling papers in one of the pens. Sgt. Pinson’s description of the Defendant’s
behavior at the time of her arrest provided evidence from which the jury could infer that the
Defendant knew that marijuana was hidden in the pens. Although the Defendant testified that the
pens containing the marijuana were supplied to her by an unknown person and that she was unaware
that marijuana was hidden in the pens when she took them to the Henry County Jail, the jury clearly
did not believe this portion of the Defendant’s testimony. The jury instead accredited the testimony
of the State’s witnesses. It is not the function of this Court to substitute our judgment for the
judgment of the jury insofar as issues concerning the credibility of witnesses and the weight and
value of the evidence are concerned.

        Accordingly, the judgment of the trial court is AFFIRMED.



                                                       ___________________________________
                                                       ROBERT W. WEDEMEYER, JUDGE


                                                 -4-